


STOCK APPRECIATION RIGHT AGREEMENT
(2005 Long-Term Incentive Plan)


This STOCK AWARD AGREEMENT (this “AGREEMENT”) is made to be effective as of
                    , 20____ (the “GRANT DATE”), by and between Abercrombie &
Fitch Co., a Delaware corporation (the “COMPANY”), and                      (the
“PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2005 Long-Term Incentive Plan of the
COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the Board
of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
WHEREAS, the COMMITTEE has determined that an award of stock appreciation rights
(“SARs”) with respect to                      (                    ) shares of
Class A Common Stock, $0.01 par value (the “SHARES”), of the COMPANY should be
granted to the PARTICIPANT upon the terms and conditions set forth in this
AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1. Grant of AWARD. Pursuant to, and subject to, the terms and conditions set
forth in this AGREEMENT and in the PLAN, the COMPANY hereby grants to the
PARTICIPANT an award of                      (                    ) SARs (the
“AWARD”). Each SAR represents the right to receive, upon exercise of the SAR,
pursuant to this AGREEMENT, from the COMPANY, a payment, paid in SHARES of the
COMPANY, having a value equal to the excess of the FAIR MARKET VALUE (as defined
in the PLAN), on the date of exercise, of one SHARE of the COMPANY (subject to
adjustment as provided in Section 11(c) of the PLAN) over the BASE PRICE (as
defined below).
2. Terms and Conditions of the AWARD.
(A) BASE PRICE. The “BASE PRICE” shall be $             per share (subject to
adjustment as provided in Section 11(c) of the PLAN).
(B) Exercise of the AWARD. Except as provided under Sections 3 and 5 of this
AGREEMENT, no portion of the AWARD may be exercised until the first anniversary
of the “VESTING DATE”. The VESTING DATE shall be defined as the later of (1) the
date for vesting which is approved by the Compensation Committee of the Board of
Directors then recorded and communicated through the System of Record; or (2)
the date on which the PARTICPANT signs the Non-Competition and Non-Solicitation
Agreement for which all or part of the consideration is formed by the grant of
AWARDS covered by this AGREEMENT, (the “NON-COMPETE”), provided that the
PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on such
date. Thereafter, except as otherwise provided in this AGREEMENT, the AWARD may
be exercised as follows:
(i) at any time after the first anniversary of the VESTING DATE, as to
            % of the SARs subject to the AWARD, provided that the PARTICIPANT is
employed by the COMPANY or a subsidiary of the COMPANY on such date;
(ii) at any time after the second anniversary of the VESTING DATE, as to an
additional             % of the SARs subject to the AWARD, provided that the
PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on such
date;
(iii) at any time after the third anniversary of the VESTING DATE, as to an
additional             % of the SARs subject to the AWARD, provided that the
PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on such
date; and
(iv) at any time after the fourth anniversary of the VESTING DATE, as to an
additional             % of the SARs subject to the AWARD, provided that the
PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on such
date.
Subject to the other provisions of this AGREEMENT, including Section 5, if the
AWARD becomes vested and exercisable as to certain SARs, it shall remain
exercisable as to those SARs until the




--------------------------------------------------------------------------------




date of expiration of the AWARD term. The COMMITTEE may, but shall not be
required to (unless otherwise provided in this AGREEMENT), accelerate the
vesting and exercisability of the AWARD.
The grant of the AWARD shall not confer upon the PARTICIPANT any right to
continue in the employment of the COMPANY or any of its subsidiaries or
interfere with or limit in any way the right of the COMPANY or any of its
subsidiaries to modify the terms of or terminate the employment of the
PARTICIPANT at any time in accordance with applicable law and the COMPANY's or
the subsidiary's governing corporate documents.
(C) AWARD Term. The AWARD shall in no event be exercisable after the expiration
of ten years from the GRANT DATE and shall expire on such date.
(D) Method of Exercise. The AWARD may be exercised by giving written or
electronic notice of exercise to the COMMITTEE, in care of the Human Resources
Department of the COMPANY, or such third-party administrator as the Human
Resources Department may from time to time designate, stating the number of SARs
subject to the AWARD in respect of which the AWARD is being exercised. After
proper notice has been made, and subject to Section 2(E) below, the COMPANY
shall take all such actions as are necessary to deliver an appropriate
certificate or other
evidence of ownership representing the SHARES due upon the exercise of the AWARD
as promptly thereafter as is reasonably practicable.
(E) Tax Withholding. The COMPANY shall have the right to require the PARTICIPANT
to remit to the COMPANY an amount sufficient to satisfy any applicable federal,
state and local tax withholding requirements in respect of the exercise of the
AWARD. Unless the PARTICIPANT is notified otherwise, the COMPANY will withhold
SHARES otherwise issuable upon exercise of the AWARD having FAIR MARKET VALUE on
the exercise date equal to the amount required to be withheld (but only to the
extent of the minimum amount that must be withheld to comply with applicable
state, federal and local income, employment and wage tax laws). Pursuant to the
PLAN, the COMPANY reserves the right to notify the PARTICPANT prior to exercise
of the AWARD, that in lieu of the foregoing, the COMPANY may require that the
minimum amount that must be withheld to comply with applicable state, federal
and local income, employment and wage tax laws) be settled in cash, through the
sale, on the PARTICIPANT's behalf on the open market, of a number of SHARES
required to cover such amount or, at the PARTICIPANT's option, through a direct
cash payment to the COMPANY to cover such amount.
3. Change of Control. Unless the BOARD or COMMITTEE provides otherwise prior to
a “Change of Control” (as such term is defined in the PLAN), upon a Change of
Control, Section 9 of the PLAN shall govern the treatment of the AWARD.
4. Non-Transferability of AWARD. The AWARD may not be transferred, assigned,
pledged or hypothecated (whether by operation of law or otherwise) by the
PARTICIPANT, except as provided by will or by the applicable laws of descent and
distribution, and the AWARD shall not be subject to execution, attachment or
similar process.
5. Exercise After Termination of Employment.
(A) Except as the COMMITTEE may at any time provide, if the employment of the
PARTICIPANT with the COMPANY and its subsidiaries is terminated for any reason
other than death or “total disability” (as defined below), the AWARD may be
exercised (to the extent that the PARTICIPANT was entitled to do so on the date
of the termination of the PARTICIPANT's employment) at any time within three
months after such termination of employment, subject to the provisions of
Section 2(C) of this AGREEMENT, and shall then expire. To the extent the
PARTICIPANT was not entitled to exercise the AWARD on the date of termination of
the PARTICIPANT's employment, such portion of the AWARD shall expire on the date
of such termination.
(B) If the PARTICIPANT becomes totally disabled, the AWARD shall become
immediately vested and exercisable in full, and the AWARD may be exercised at
any time during the first twelve (12) months that the PARTICIPANT receives
benefits under the Abercrombie & Fitch Co. Long-Term




--------------------------------------------------------------------------------




Disability Program, or any successor program, subject to the provisions of
Section 2(C) of this AGREEMENT, and shall then expire.
(C) If the PARTICIPANT dies while employed by the COMPANY or one of its
subsidiaries, the AWARD shall become immediately vested and exercisable in full
by the PARTICIPANT's estate or by the person who acquires the right to exercise
the AWARD upon the PARTICIPANT's death by bequest or inheritance. The AWARD may
be exercised at any time within one year after the date of the PARTICIPANT's
death, or such other period as the COMMITTEE may at any time provide, subject to
the provisions of Section 2(C) of this AGREEMENT, and shall then expire.
(D) For purposes of this AGREEMENT, “total disability” shall have the definition
set forth in the Abercrombie & Fitch Co. Long-Term Disability Program, which
definition is incorporated herein by reference.
6. Forfeiture of AWARD.
(A) The AWARD shall be subject to the following additional forfeiture
conditions, to which the PARTICIPANT, by accepting the AWARD, agrees. If any of
the events specified in Section 6(B)(i), (ii), (iii) or (iv) occurs (a
“FORFEITURE EVENT”), the following forfeiture will result:
(i) The unexercised portion of the AWARD held by the PARTICIPANT, whether or not
vested, will be immediately forfeited and canceled upon the occurrence of the
FORFEITURE EVENT; and
(ii) The PARTICIPANT will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of “AWARD GAIN” (as defined below) realized by the PARTICIPANT upon each
exercise of the AWARD that occurred on or after (I) the date that is _____
months prior to the occurrence of the FORFEITURE EVENT, if the FORFEITURE EVENT
occurred while the PARTICIPANT was employed by the COMPANY or a subsidiary or
affiliate, or (II) the date that is ______ months prior to the date the
PARTICIPANT's employment by the COMPANY or a subsidiary or affiliate terminated,
if the FORFEITURE EVENT occurred after the PARTICIPANT ceased to be so employed.
For purposes of this Section, the term “AWARD GAIN” shall mean, in respect of a
given AWARD exercise, the product of (x) the FAIR MARKET VALUE per SHARE of the
COMPANY at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the BASE PRICE times (y) the number of SARs as
to which the AWARD was exercised at that date.
(B) The forfeitures specified in Section 6(A) will be triggered upon the
occurrence of any one of the following FORFEITURE EVENTS at any time during
PARTICIPANT's employment by the COMPANY or a subsidiary or affiliate, or during
the _______ month period following termination of such employment:
(i) PARTICIPANT, acting alone or with others, directly or indirectly,
(I) engages, either as employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder unless PARTICIPANT's interest is
insubstantial, in any business in an area or region in which the COMPANY
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the COMPANY or a subsidiary or affiliate; (II)
induces any customer or supplier of the COMPANY or a subsidiary or affiliate,
with which the COMPANY or a subsidiary or affiliate has a business relationship,
to curtail, cancel, not renew, or not continue his or her or its business with
the COMPANY or any subsidiary or affiliate; or (III) induces, or attempts to
influence, any employee of or service provider to the COMPANY or a subsidiary or
affiliate to terminate such employment or service. The COMMITTEE shall, in its
discretion, determine which lines of business the COMPANY conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the COMPANY. For purposes of this Section 6(B)(i),
PARTICIPANT's interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and PARTICIPANT's interest as an owner, investor, or partner is
insubstantial if it represents




--------------------------------------------------------------------------------




ownership, as determined by the COMMITTEE in its discretion, of less than five
percent of the outstanding equity of the entity;
(ii) PARTICIPANT discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the COMPANY or any subsidiary or
affiliate, any confidential or proprietary information of the COMPANY or any
subsidiary or affiliate, including but not limited to information regarding the
COMPANY's current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by PARTICIPANT's breach of this provision), except as required by
law or pursuant to legal process, or PARTICIPANT makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the COMPANY or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii) PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the COMPANY or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the COMPANY or
any subsidiary or affiliate in any way, including, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the COMPANY or such subsidiary or affiliate, as reasonably
requested; or
(iv) PARTICIPANT, during the period he or she is employed by the COMPANY and for
______ months thereafter (the “NON-SOLICITATION PERIOD”), alone or in
conjunction with another party, (I) interferes with or harms, or attempts to
interfere with or harm, the relationship of the COMPANY with any person who at
any time was a customer or supplier of the COMPANY or otherwise had a business
relationship with the COMPANY; (II) hires, solicits for hire, aids in or
facilitates the hire, or causes to be hired, either as an employee, contractor
or consultant, any person who is currently employed, or was employed at any time
during the six (6) month period prior thereto, as an employee, contractor or
consultant of the COMPANY.
(C) The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY's right to forfeiture under this Section 6, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(D) In addition to the above, PARTICIPANT agrees that any of the conduct
described in Section 6(B)(ii) and (iv) would result in irreparable injury and
damage to the COMPANY for which the COMPANY would have no adequate remedy at
law. PARTICIPANT agrees that in the event of such occurrence or any threat
thereof, the COMPANY shall be entitled to an immediate injunction and
restraining order to prevent such conduct and threatened conduct and/or
continued conduct by PARTICIPANT and/or any and all persons and/or entities
acting for and/or with PARTICIPANT, and without having to prove damages and to
all costs and expenses incurred by the COMPANY in seeking to enforce its rights
under this AGREEMENT. These remedies are in addition to any other remedies to
which the COMPANY may be entitled at law or in equity. PARTICIPANT agrees that
the covenants of PARTICIPANT contained in Section 6(B) are reasonable.
7. Restrictions on Transfers of SHARES. Anything contained in this Agreement or
elsewhere to the contrary notwithstanding, the COMPANY may postpone the issuance
and delivery of SHARES upon any exercise of the AWARD until completion of any
stock exchange listing or registration or other qualification of such SHARES
under any state or federal law, rule or regulation as the COMPANY may consider
appropriate; and may require the PARTICIPANT when exercising the AWARD to make
such representations and furnish such information as the COMPANY may consider
appropriate in connection with the issuance of the SHARES in compliance with
applicable laws, rules and regulations. SHARES issued and delivered upon
exercise of the AWARD shall be subject to such restrictions on trading,




--------------------------------------------------------------------------------




including appropriate legending of certificates to that effect, as the COMPANY,
in its discretion, shall determine are necessary to satisfy applicable laws,
rules and regulations.
8. Rights of the PARTICIPANT as a Stockholder. The PARTICIPANT shall have no
rights as a stockholder of the COMPANY with respect to any SHARES of the COMPANY
covered by the AWARD until the date of issuance to the PARTICIPANT of a
certificate or other evidence of ownership representing such SHARES.
9. PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions of
the PLAN applicable to the AWARD which are not set forth in this AGREEMENT shall
be deemed incorporated herein by reference. In the event that any term or
condition of this AGREEMENT is inconsistent with the terms and conditions of the
PLAN, the PLAN shall be deemed controlling. The PARTICIPANT acknowledges receipt
of a copy of the PLAN and of the Prospectus related to the PLAN. The PARTICIPANT
also acknowledges that all decisions, determinations and interpretations of the
COMMITTEE in respect of the PLAN, this AGREEMENT and the AWARD shall be final,
conclusive and binding on the PARTICIPANT, all other persons interested in the
PLAN and stockholders.
10. Governing Law. To the extent not preempted by federal law, this AGREEMENT
shall be governed by and construed in accordance with the laws of the State of
Delaware, except with respect to provisions relating to the covenants set forth
in Section 6 hereof, which shall be governed by the laws of Ohio.
11. Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of the PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
12. Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
13. Severability. If any provision of this AGREEMENT or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
14. Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may required.
15. Entire Agreement. This AGREEMENT, including the PLAN incorporated herein by
reference, and the NON-COMPETE, constitutes the entire agreement between the
COMPANY and the PARTICIPANT in respect of the subject matter of this AGREEMENT,
and this AGREEMENT supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of the PARTICIPANT, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the Plan, no change, termination or attempted waiver of any of
the provisions of this AGREEMENT shall be binding upon either party hereto
unless contained in a writing signed by the party to be charged.
16. Successors of the COMPANY. The obligations of the COMPANY under this
AGREEMENT shall be binding upon any successor corporation or organization
resulting from the merger, consolidation




--------------------------------------------------------------------------------




or other reorganization of the COMPANY, or upon any successor corporation or
organization succeeding to substantially all of the assets and businesses of the
COMPANY.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and the PARTICIPANT has executed this AGREEMENT, in
each case effective as of the GRANT DATE.


 
 
 
COMPANY:
 
 
 
ABERCROMBIE & FITCH CO.
 
 
 
 
 
 
 
By:__________________________
 
 
 
Its: _________________________
 
 
 
Title:_______________________
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
_____________________________
 
 
 
Printed Name: _________________
 
 
 
Address:
 
 
 
_____________________________
 
 
 
_____________________________
 
 
 
_____________________________





